 Case 3:21-cv-00069-JPG Document 10 Filed 08/04/21 Page 1 of 5 Page ID #109




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

AARON L. SMITH, #48412,                              )
                                                     )
                Plaintiff,                           )
                                                     )
vs.                                                  )        Case No. 21-cv-00069-JPG
                                                     )
GRANITE CITY POLICE DEPT.,                           )
MICHELLE RALLS,                                      )
and ERIC WILSON,                                     )
                                                     )
                Defendants.                          )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Aaron Smith, a detainee at Madison County Jail (“Jail”), brings this action

pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff claims that he was stabbed multiple

times by the boyfriend (Eric Wilson) of his then live-in girlfriend (Michelle Ralls) when he

attempted to enter his own residence on November 29, 2019. (Doc. 1, pp. 1-22). Plaintiff

contacted Granite City Police Department to report multiple stab wounds. (Id. at 2, 7, 9-20).

Granite City officers then wrongfully arrested Plaintiff for home invasion based on false statements

made by Wilson and Ralls. (Id. at 7). Plaintiff brings suit against Wilson, Ralls, and Granite City

Police Department for an unlawful arrest, unlawful seizure, false imprisonment, malicious

prosecution, slander, denial of due process, and deliberate indifference in violation of his rights

under the First, Second, Fourth, Fifth, Sixth, Eighth, Twelfth, and Fourteenth Amendments. (Id.).

He seeks money damages. (Id. at 8).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to


                                                 1
 Case 3:21-cv-00069-JPG Document 10 Filed 08/04/21 Page 2 of 5 Page ID #110




filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). The allegations are liberally construed in favor of the pro se plaintiff at

this stage. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                             Discussion

       Plaintiff has named three defendants in this action: Eric Wilson, Michelle Ralls, and

Granite City Police Department. The Complaint fails to state a claim for relief against any of them.

For the reasons discussed below, the Complaint shall be dismissed.

       First, Plaintiff cannot pursue relief against Wilson and Ralls under 42 U.S.C. § 1983.

Section 1983 provides a federal remedy against state actors who deprive others of the rights

secured by the federal Constitution and laws. Siler v. City of Kenosha, 957 F.3d 751, 758 (7th Cir.

2020) (citing Weinmann v. McClone, 787 F.3d 444, 447 (7th Cir. 2015)). Like Plaintiff, Wilson

and Ralls are private citizens, not state actors. Section 1983 does not extend to disputes involving

only private citizens. Barnes v. City of Centralia, Ill., 943 F.3d 826, 831 (7th Cir. 2019) (citations

omitted). Accordingly, Wilson and Ralls shall be dismissed without prejudice from this action.

       Second, Plaintiff cannot pursue relief against the “arresting officers.” He names this group

in the case caption of the Complaint. However, Plaintiff sets forth no allegations against them in

the statement of his claim. Naming a nebulous group of defendants in the case caption is not

enough to state a claim against them. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (merely

naming a defendant in the caption is insufficient to state a claim). To be liable under Section 1983,

“an individual defendant must have caused or participated in a constitutional deprivation.” Pepper

v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005) (citations omitted). Therefore, Plaintiff



                                                  2
 Case 3:21-cv-00069-JPG Document 10 Filed 08/04/21 Page 3 of 5 Page ID #111




must identify each individual defendant by name, specifically, or using some other designation,

generically (e.g., C/O John Doe 1, C/O Jane Doe 1, etc.). He must also set forth allegations in the

statement of his claim describing what each individual did to violate his rights. Merely mentioning

“arresting officers” in the case caption is not enough to bring a claim against this entire group.

Accordingly, all claims against this group shall be considered dismissed without prejudice.

       Finally, Plaintiff cannot pursue his claim against Granite City Police Department. (Doc. 1,

p. 2). Plaintiff seeks to hold the municipality liable for his constitutional injuries. However,

municipalities “do not face respondeat superior liability under Section 1983 for the misdeeds of

employees or other agents.” Flores v. City of South Bend, 997 F.3d 725, 731 (7th Cir. 2021).

Municipal liability typically arises from the execution of a government policy or custom that

causes a constitutional violation. See Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658,

690, 694 (1978). Plaintiff identifies no policy or custom that caused his injuries and is attributable

to the police department or municipality.

       He instead refers to the police department’s failure to train its officers on proper review of

evidence when making probable cause determinations. (Doc. 1, p. 7). Where a municipality’s

failure to train its employees amounts to deliberate indifference to the rights of its inhabitants,

inadequate training may result in municipal liability under Section 1983. City of Canton, Ohio v.

Harris, 489 U.S. 378, 390-91 (1989). In this context, liability arises where a municipality follows

a training program “that they know or should know has failed to prevent tortious conduct by

employees” thereby demonstrating deliberate indifference to a known risk. Board of County

Commissioners of Bryan County v. Brown, 520 U.S. 397 (1997).

        Plaintiff maintains that the municipality’s inadequate training caused his constitutional

injuries. (Doc. 1, p. 7). However, he relies on conclusory allegations to support his claim. Beyond



                                                  3
 Case 3:21-cv-00069-JPG Document 10 Filed 08/04/21 Page 4 of 5 Page ID #112




asserting that the City’s failure to train officers on proper review of evidence, Plaintiff offers no

other allegations that draw any connection between the inadequacy in training and the violation of

his rights. He does not suggest that the City’s failure amounted to deliberate indifference. He

does not describe a pattern of constitutional deprivations or even a single deprivation that was

likely to recur in the absence of additional training by the municipality. Accordingly, the failure-

to-train claim against Granite City Police Department shall be dismissed without prejudice for

failure to state a claim.

        The Complaint does not survive Section 1915A review and shall be dismissed without

prejudice. If Plaintiff would like to pursue any claims in this action, he must file a First Amended

Complaint. When doing so, he is bound by the deadlines and instructions set forth in the below

disposition.

                                            Disposition

        IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

        Plaintiff is GRANTED leave to file a First Amended Complaint on or before

August 31, 2021. Should Plaintiff fail to file his First Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as

one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

        An amended complaint supersedes and replaces the original complaint, rendering it void.

See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). The Court



                                                 4
 Case 3:21-cv-00069-JPG Document 10 Filed 08/04/21 Page 5 of 5 Page ID #113




will not accept piecemeal amendments to the original Complaint. Thus, the First Amended

Complaint must stand on its own, without reference to any previous pleading, and Plaintiff must

re-file any exhibits he wishes the Court to consider along with the First Amended Complaint. He

should also list this case number on the first page (i.e., Case No. 21-cv-0069-JPG).            The

First Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the First Amended Complaint.

       IT IS SO ORDERED.

       DATED: 8/3/2021

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
